People ex rel. Almahdi v McAuliffe (2018 NY Slip Op 06606)





People ex rel. Almahdi v McAuliffe


2018 NY Slip Op 06606


Decided on October 4, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 4, 2018

526337

[*1]The People of the State of New York ex rel. Jamaluddin Almahdi, Appellant, 
vBRIAN McAULIFFE, as Superintendent of Riverview Correctional Facility, Respondent.

Calendar Date: August 6, 2018

Before: McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ.


Jamaluddin Almahdi, Ogdensburg, appellant pro se.
Barbara D. Underwood, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered January 18, 2018 in St. Lawrence County, which, in a proceeding pursuant to CPLR article 70, granted respondent's motion to dismiss the petition.
Judgment affirmed. No opinion.
McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, without costs.